 


 HCON 111 ENR: Directing the Clerk of the House of Representatives to make certain corrections in the enrollment of the bill H.R. 3230.
U.S. House of Representatives
2014-07-31
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV 
One Hundred Thirteenth Congress of the United States of America 
At the Second SessionBegun and held at the City of Washington on Friday, the third day of January, two thousand and fourteen 
H. CON. RES. 111 
 
 
July 31, 2014 
Agreed to 
 
CONCURRENT RESOLUTION 
Directing the Clerk of the House of Representatives to make certain corrections in the enrollment of the bill H.R. 3230. 
 
 
That, in the enrollment of the bill H.R. 3230, the Clerk of the House of Representatives shall make the following corrections: (1)In section 101(a)(1)(B)(i)page 4, line 11, insert before the period at the end the following: , including any physician furnishing services under such program. 
(2)In section 101(d)(3)(A)page 11, line 8, insert after 1395cc(a)) the following: and participation agreements under section 1842(h) of such Act (42 U.S.C. 1395u(h)).  (3)In section 101(d)(3)(B)(i)page 11, line 19, strike provider of service and insert provider of services.  
(4)In section 101(d)(3)(B)(i)page 11, line 22, insert before the semicolon the following: and any physician or other supplier who has entered into a participation agreement under section 1842(h) of such Act (42 U.S.C. 1395u(h)).    Clerk of the House of Representatives.Secretary of the Senate. 